UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                      SEP 1 5 2010
                                                                                Clerk, U.S. District & Bankruptcy
BILLY G. ASEMANI,                             )                                Courts for the District of Columbia
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )       Civil Action No.
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
                       Defendant.             )

                                    MEMORANDUM OPINION

        This matter comes before the Court upon review ofplaintiffs application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

       Plaintiff alleges that there is a dispute to his status as a United States national. This Court

found that plaintiff was a national of the United States for the limited purpose of pursing an

action against the Islamic Republic of Iran, among others, under the Foreign Sovereign

Immunities Act ("FSIA") on claims arising from his alleged detention and torture on July 14,

2000. 1 Asemani v. Islamic Republic of Iran, 266 F. Supp. 2d 24, 27 (D.D.C. 2003); see Asemani

v. Syrian Arab Republic, No 09-1158, 2009 WL 4456323, at *2 n.3 (D.D.C. Nov. 30, 2009)

(declining to address whether plaintiff established that he was a United States national for

purposes of bringing an action under the FSIA, commenting that such an assertion was

"questionable at best"), appeal docketed, No. 09-7162 (D.C. Cir. Dec. 29, 2009). However, the

Department of Justice has not deemed plaintiff a United States national for immigration

purposes, see Compl., Ex. B at 2, and plaintiff has been ordered removed to Iran, see id., Ex. Gat


               The Court denied without prejudice plaintiff s motion for a judicial declaration of
nationality under 8 U.S.C. § 1503(a) and 28 U.S.c. § 2201. Asemani, 266 F. Supp. 2d at 27.
1. Plaintiff now demands a declaratory judgment "in his favor[] concerning his U.S. nationality

status within the context of the FSIA." Compl. at 10.

        Article III of the Constitution extends the judicial power ofthe federal courts only to

"Cases" and "Controversies."    u.s. CONST. art. III, § 2.   "[A] showing of standing is an essential

and unchanging predicate to any exercise of a court's jurisdiction." Fla. Audubon Soc y v.

Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996) (citation omitted). It is plaintiffs obligation to

demonstrate standing, see Lujan v. Defenders of Wildlife, 504 U.S. 555,560 (1992), and to do so

he must have suffered or stand to suffer an injury traceable to the defendant's alleged action

which likely will be redressed by a decision in plaintiffs favor. See id.

        The Court already has ruled in plaintiffs favor regarding his authority to bring an action

under the FSIA, see Asemani, 266 F. Supp. 2d at 27, and his request for "a declaration as to his

legal rights" as to that decision's implications, Compl. at 9, does not present a live case or

controversy for resolution. Moreover, "[t]his narrow ruling has no bearing on whether [plaintiff]

was lawfully detained as an alien subject to removal proceedings under the Immigration and

Nationality Act." Asemani v. Mukasey, No. RWT-08-347, 2008 WL 6581129, at *1 (D. Md.

Mar. 11, 2008). Insofar as plaintiff seeks an advisory opinion, the Court is not inclined to grant

such a request. See Asemani v. Attorney General of the Us., 292 Fed. Appx. 248, 249 (4th Cir.

2008) ("Because the relief sought by Asemani is inextricably intertwined with his removal

proceedings, and the district court did not have jurisdiction over those proceedings, it properly

declined to issue an advisory opinion regarding ... Asemani's nationality."), cert. denied, 129 S.

Ct. 927 2009). The complaint will be dismissed for lack of standing. An Order will be issued

separately.